COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  ED SANCHEZ D/B/A DELUXE AUTO                    §             No. 08-22-00220-CV
  SERVICES,
                                                  §               Appeal from the
                    Appellant,
                                                  §           County Court at Law #2
  V.
                                                  §           of Travis County, Texas
  CEDRICK THOMAS,
                                                  §          (TC# C-1-CV-19-009616)
                    Appellee.


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 9TH DAY OF NOVEMBER, 2022.




                                             GINA M. PALAFOX, Justice



Before Rodriguez, C.J., Palafox, and Alley, JJ.